DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 17 June 2020 is made of record.


Allowable Subject Matter
Claims 1-3, 5, 7, 11, 15, 17, 19 and 30-34 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach MXene is a two-dimensional structure similar to graphene which has been widely applied in technical fields including energy storing device, supercapacitor, composite material or in a lithium ion battery, see Zhang et al. US 2018/0179070. The prior art made of record do not teach an antenna for transmitting and/ or receiving electrical signals comprising a MXene composition as claimed.

Conclusion
The Examiner notes Choudhury et al. US 10,744,060 teaches an integrapted vibrator garment in wireless communication with a second communication device comprising a MXene composition as a stack, laminate, molded forms or a coating for a non-conductive flexible substrate or on the fibers of a garment capable to transmit and/ or receive electrical signals but is predated by the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/            Primary Examiner, Art Unit 2644